Citation Nr: 1508124	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-16 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation for service-connected residuals, non-displaced fracture of the right zygomatic arch (hereinafter jaw condition), currently rated as noncompensable.

2.  Entitlement to service connection for a bilateral foot condition, to include plantar fasciitis/heel spur syndrome and/or pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to November 1987.

These matters come to the Board of Veterans' Appeals (Board) from July 2009 and April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In July 2009, the RO granted service connection for non-displaced fracture of the right zygomatic arch and granted a noncompensable rating effective January 15, 2003, the date the Veteran originally filed a claim for service connection.  In April 2011, the RO denied service connection for plantar fasciitis (claimed as a bilateral foot condition).

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Reasons for Remand: To schedule the Veteran for VA examinations.

I.  Entitlement to a compensable rating for a service-connected jaw condition

In July 2009, the RO granted service connection for non-displaced fracture of the right zygomatic arch.  A noncompensable rating was assigned as of January 15, 2003, the date of the Veteran's claim for service connection.   The RO rated the Veteran's jaw condition under Diagnostic Code 9999-9904 and determined a noncompensable evaluation was appropriate due to slight displacement of the mandible with little loss of jaw motion or masticatory function. 

In August 2009, the Veteran disagreed with the noncompensable rating based on his belief that nerve damage was present in his jaw that resulted from the in-service fracture.  He indicated experiencing numbness and stiffness on the right side where he suffered the injury. 

VA treatment records from 2003 show numbness in the upper lip and gum as well as occasional pain.  Upon examination in February 2004, facial nerve function was noted to be normal; however a "postage stamp sized area of numbness" was noted on the right upper lip in the nasolabial groove.  The examiner noted the numbness was due to a "crush injury" to a branch of the infra-orbital nerve and noted that the numbness was unlikely to improve.  

In a private treatment record dated in March 2006, Dr. M. noted an "old fracture on the right infra-orbital rim on the medial aspect which would extend through the infra-orbital canal and foramen where the infra-orbital nerve penetrates for the facial right side tissue."  Dr. M. noted an area of numbness of the right nasolabial fold and area of the right upper lip along with some intra-oral vestibule lip area paresthesia and hypoesthesia.  The doctor did not recommend treatment.  In coming to such determination, he also took into consideration the "minimal amount of neuralgia secondary to this injury."

In June 2006, the Veteran underwent another examination and the Veteran again complained of numbness on the side of his face, although it was noted that loss of feeling was not supported by sharp/dull analysis.  A CT radiograph did not reveal significant deformity.

In November 2007, the Veteran had continued complaints of numbness and of pain while eating.  In January 2008, he described a dull throbbing of the anterior mandible.

A September 2009 VA treatment record noted paresthesia in area 5-8 due to nerve damage from facial fracture.  In addition, it was noted the Veteran had posterior right cross bite in molar relationship and a slight, non-pathologic "popping, clicking" noise upon opening his mouth. The treatment provider indicated the Veteran had an asymmetrical smile when he smiled on command.

In November 2009, during a neurological examination, it was noted the Veteran had decreased sensation on right V1-V3 distribution (referring to the ophthalmic nerve (V1), maxillary nerve (V2) and the mandibular nerve (V3)) compared to the left, most severe V2-3.  

In June 2011, the RO denied the Veteran's claim for a higher initial rating and repeated the finding in the July 2009 rating decision that the evidence only showed slight displacement of the mandible with little loss of jaw motion or masticatory function under DC 9999-9904.  No consideration was made regarding the evidence of nerve damage.

In his June 2011 notice of disagreement, the Veteran indicated he had pain with chewing and speaking.  The Veteran submitted a statement from a registered nurse (RN L.T.) regarding the severity of his jaw condition.  The nurse indicated a "cross bite/overbite/asymmetrical smile or position of the lips/biting of the tongue/visible scarring of the oral mucosa noted/paresthesia/loss of jaw or mandible motion."  She indicated nerve damage to the 5th and 7th cranial nerves "causing damage to the facial muscles of weakness/paresthesia/numbness that affects the lips when smiling/laughing/talking and causing severe malunion and severe displacement of the mandible."   It was also indicated that nerve damage or lack of sensation in the tongue made chewing difficult and displacement of the mandible affected the Veteran's ability to chew food adequately.  

In a May 2013 VA treatment record, it was noted the Veteran had swelling of the lips associated with an inclusion cyst and pain along the anterior omentum which the doctor did not believe was associated with the cyst.  He indicated that, in fact, it could be associated with neuroma from a previous "mental nerve injury" some 10 to 15 years ago with mandibular fracture.  He indicated the Veteran had some "V3 paresthesia" on that side.

In April 2014, the Veteran underwent another VA examination.  The claims file was not reviewed, but, the examiner reportedly did review the Veteran's private medical treatment records along with VA treatment records.  The examiner diagnosed malunion or nonunion of the maxilla and a benign cyst of the jaw.  The Veteran continued to complain of numbness and pain extending over the right side of his face, although he was able to feel both dull and sharp stimuli bilaterally.   The examination was focused on dental and oral conditions including the mouth, lips and tongue.  No consideration of nerve damage was made and the evidence of nerve involvement was not considered.  The Board finds this examination to be inadequate.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In August 2014, the Veteran initiated treatment with a neurologist, Dr. W.H...  The doctor noted trigeminal (cranial nerve V) neuralgia in the disbribution of the mandibular and maxillary branch of the right trigeminal nerve.   It was indicated the Veteran continued to complain of sharp pain in the right side of his face.  

The Board regrets additional delay, but finds that the evidence currently of record is not yet adequate to decide the claim because an examiner has not specifically considered the information that would be necessary to rate damage to the cranial nerves.  Indeed, the Board cannot make its own medical determinations or come to its own conclusions concerning the current severity of any nerve damage present.  There is clear evidence that the in-service fracture affected cranial nerve V and cranial nerve VII.  The Board requires a medical opinion concerning whether the Veteran suffers paralysis of any cranial nerve that can be defined as complete, incomplete, severe or incomplete, moderate.  Based on the foregoing, the Board will remand for a VA examination of the cranial nerves.  The VA examiner should have access to the claims file, to include the statement regarding nerve damage from RN L.T. dated June 28, 2011 and the report from Dr. W.H. dated August 29, 2014. 

The examiner should note the evidence in the record of injury to the infraorbital nerve caused by the in service fracture and the possibility that the Veteran has not only neuralgia but also intra oral vestibule lip area paresthesia and hypoesthesia.

II. Service connection for a bilateral foot condition.

The Veteran contends that being in the military for 12 years and wearing combat boots for long periods of time caused the bilateral foot condition he has today.  See September 2014 Hearing Transcript.

The Veteran's entrance examination does not indicate any abnormalities of the feet.  In July 1983, the Veteran sought treatment for a twisted left ankle after an injury playing basketball.  It was indicated his ankle was tender as was his foot over the in-step.  In March 1985, the Veteran sought treatment indicating he had been experiencing foot pain for the past 13 days.  Left foot tenderness was noted while walking, running, going up stairs and down stairs and while at rest.  

The Veteran contends that he did not sustain any injuries to his feet following service and the pain in his feet has continued since service to the present.  A VA treatment record dated in 2010 shows diagnoses of plantar faciitis/heel spur syndrome and pes planus.  Mild collapse of the medial longitudinal arch upon weight-bearing was noted with tenderness to palpation of the plantar heel area.  A request was made for a pair of custom rigid orthotics with full length soft cover.  The Veteran continues to wear these prosthetics.

Part of VA's duty to assist includes providing a VA examination when certain criteria exist.  VA must provide the claimant an examination when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has a current foot disability and the service treatment records indicate treatment for foot pain near the end of the Veteran's 12 years of service that included physical training, marching and running in combat boots.  The Board finds it appropriate to remand for a VA examination to obtain a medical opinion as to the likely etiology of the Veteran's foot disability.  On remand, a VA examiner should opine as to whether it is at least as likely as not that the Veteran's current foot condition was incurred in or caused by service as opposed to some other cause or factor given his years of military service and the similarity of symptoms he reports now to those he reported in service.  In other words, the examiner should consider whether it is at least as likely as not that the foot/ankle injury in 1983 or treatment for foot pain for 13 days in 1985 may have represented the beginning of the foot problems the Veteran suffers from today. 

Accordingly, the case is REMANDED for the following action:

1.  Associate all outstanding VA treatment records with the claims file.

2.  Ask the Veteran to provide authorization for release of any private treatment records pertaining to his service-connected jaw condition and his bilateral foot condition that are not already of record.  As to the claim for service connection for a foot condition, any records between separation from service and January 2010 would be especially helpful.  Request any records properly identified by the Veteran. 

3.  After appropriate development of the record, schedule the Veteran for a VA examination to determine the severity of damage to his cranial nerves, specifically nerves V (trigeminal) and VII (facial), caused by his in-service fracture.

The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner should conduct all appropriate tests and indicate the presence of neuritis, neuralgia, paresthesia and/or hypoesthesia in any cranial nerve, to include V and VII.  Symptoms and any other disability present should be described in detail.

For any finding, the examiner should note whether there is paralysis present and the severity of that paralysis to include whether it can be considered "complete", "incomplete, severe" or "incomplete, moderate".  Such considerations are dependent on the relative degree of sensory manifestations or motor loss.

The examiner is encouraged to consider the statement regarding nerve damage from RN L.T. dated June 28, 2011 and the report from Dr. W.H. dated August 29, 2014. 

In addition, the examiner should comment as to whether there is nonunion of or malunion of the mandible and note whether there is currently "severe displacement", "moderate displacement" or "slight displacement." Such consideration is dependent upon the degree of motion and relative loss of masticatory function.

Finally, the examiner should address the impact of any disability identified on the Veteran's daily activities and employment.

4.  After appropriate development of the record, schedule the Veteran for a VA examination to determine the nature and etiology of any current foot disability, to include plantar fasciitis/heel spur syndrome and/or pes planus.  

The entire claim file, to include all electronic files, must be reviewed by the examiner.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

Following physical examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely (50 percent probability or greater) that any current foot disability, to include plantar fasciitis/heel spur syndrome and/or pes planus, was incurred in or caused by the Veteran's active service as opposed to some other cause or factor given his 12 years of military service and the similarity of symptoms he reports now to those he reported in service.  

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

5.  Thereafter, the RO should readjudicate the claims in light of the additional evidence obtained, to include consideration of the proper rating/ratings for the Veteran's service-connected jaw condition back to January 15, 2003.  If any of the benefits sought remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
	KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

